Citation Nr: 0530345	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tilted pelvis on 
a direct and secondary basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
lumbar spine, to include arthritis, on a direct and secondary 
basis.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1941 to 
February 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied an increased evaluation for 
bilateral pes planus, evaluated as 10 percent disability, and 
that determined that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for a disability of the lumbar spine.  This appeal also stems 
from an August 2003 rating decision that determined that the 
veteran had failed to submit new and material evidence to 
reopen a claim for service connection for a tilted pelvis on 
a direct and secondary basis.  

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in May 2004.  He was also afforded a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in September 2005.  Transcripts of the hearings are 
associated with the claims folder.

Since the RO last considered this appeal in June 2004, 
additional evidence was received for the record.  However, 
the veteran included a waiver of agency of original 
jurisdiction (AOJ) consideration with this evidence.  

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for low 
back disability and entitlement to an increased evaluation 
for bilateral pes planus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a decision dated in April 1999, the RO confirmed a 
previous Board decision that denied service connection for a 
tilted pelvis, which had been based on the finding that the 
veteran's tilted pelvis was a congenital deformity; the 
veteran did not appeal the April 1999 decision within one 
year of being notified.

3.  The evidence received since the April 1999 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not bear directly and 
substantially upon the specific matters under consideration; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1999 rating action that determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a tilted pelvis on a direct and 
secondary basis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998 & 2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for service connection for a tilted pelvis on a 
direct and secondary basis, and the claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letters dated in March 2003 and May 2005, the first of 
which was mailed to the veteran prior to the initial 
adjudication of this appeal, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to reopen his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the basis for the previous denial of his claim and the 
type(s) of evidence needed to reopen.  The May 2005 letter 
specifically informed the veteran to submit any evidence in 
his possession that pertained to his claim to reopen.  The 
March 2003 and May 2005 letters therefore provided the notice 
of all four elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The August 2003 rating decision and June 2004 Statement of 
the Case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to reopen his claim for service 
connection for a tilted pelvis on a direct and secondary 
basis.  The June 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Outpatient treatment records from the Des Moines VA Medical 
Center (VAMC) and Phoenix VAMC are associated with the claims 
folder.  Records and reports from J.A. Butler, D.C., .R.J. 
Kasperbauer, D.C., and B.F. Gaumer, D.O., have also been 
obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition. 38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2005); 
see also 38 C.F.R. § 3.303(c) (2005).

VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), holds that 
service connection may be awarded for superimposed disability 
due to aggravation of congenital disease, but not congenital 
defect.  Where there is superimposed disease or injury, 
service connection for resultant disability may be warranted.  
38 C.F.R. § 3.303; O.G.C. Prec. 82-90, 55 Fed. Reg. 45,711 
(1990) (Precedent Opinion of the VA General Counsel).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.   Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for a 
tilted pelvis on a direct and secondary basis will not be 
reopened.

Service connection for a tilted pelvis was originally denied 
in February 1946.  The basis of the denial was that a March 
1946 examination had failed to show the presence of a tilted 
presence.  The claim was ostensibly reopened in 1974 when the 
veteran presented evidence showing a diagnosis of a tilted 
pelvis.  However, in a decision dated in February 1976, the 
Board determined that service connection for a tilted pelvis 
was not warranted because the condition was the direct result 
of a right leg shortening that was caused by a bilateral genu 
varum, which was a congenital/developmental anomaly.  A 
request to reopen the claim for service connection for a 
tilted pelvis was denied by the RO in August 1998.  
Referencing the Board's 1976 decision, the RO indicated that 
the veteran's tilted pelvis was a component of a congenital 
defect (right leg shortening), and that he had yet to submit 
to the contrary.  Thereafter, by a rating action dated in 
April 1999, the RO confirmed the previous denial of the 
veteran's claim for service connection for a tilted pelvis.  
Reference was made to November 1998 VA examination report 
that reiterated the finding that the veteran's pelvic tilt 
and leg length discrepancy were developmental defects and 
unrelated to his bilateral pes planus.  Notice of the 
decision was mailed to the veteran in April 1999.  The 
veteran did not appeal the decision.  The April 1999 rating 
decision therefore became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998 & 2005).

The evidence received by VA after the April 1999 decision 
includes records and reports from Drs. Butler, Kasperbauer, 
and Gaumer, outpatient treatment records from the Des Moines 
VAMC and Phoenix VAMC, a statement from S.A.B., and personal 
statements and testimony from the veteran.  The personal 
statements and testimony provided by the veteran are 
essentially duplicative of those he previously submitted.  
They merely continue the veteran's argument that his tilted 
pelvis was caused or aggravated by his service or aggravated 
by his bilateral pes planus.  Further, even if the statements 
were construed as "new," the Board notes that lay 
assertions of medical status do not constitute competent 
medical evidence.  See Espiritu v. Derwinski.  

In a statement dated in September 2005, S.A.B. reported that 
her father had been a physician, and that she recalled that 
the veteran had been one of his patients.  She also stated 
that she had reviewed her father's medical files when he died 
in 1976.  She said she remembered seeing that that the 
veteran was treated for multiple complaints, to include 
shortening of the right leg and a tilted pelvis.  Although 
"new" in terms of not being previously considered, this 
statement is immaterial because it only gives a history of 
prior medical care for the veteran's tilted pelvis.  

The records received from Drs. Butler, Kasperbauer, and 
Gaumer document the veteran's treatment for chronic low back 
and foot pain from 1991 to 2004.  In a statement dated in 
April 2000, Dr. Butler opined that the veteran's problem with 
low back pain was due to his pes planus and tilted pelvis.  A 
May 2000 statement from Dr. Kasperbauer indicated that there 
was a relationship between the veteran's low back/pelvic tilt 
and his pes planus.  He indicated that the veteran's pes 
planus had caused additional stress to his hips and lower 
spine.  Dr. Gaumer similarly opined in July and September 
2000 that the veteran's pes planus and tilted pelvis were 
contributing factors to his development of low back 
disability.  Thus, while "new," these 
records/statements/opinions are immaterial because they only 
document the veteran's post-service treatment for low back 
and foot problems and diagnoses related to the same.  None of 
the physicians provided an opinion disputing the fact that 
the veteran's tilted pelvis was a congenital or developmental 
defect.  There were also no findings made with regard to a 
superimposed disease or injury.

The treatment records from the Des Moines VAMC and Phoenix 
VAMC have also been considered.  Dated between 1995 and 2004, 
those records document the veteran's treatment for multiple 
health care problems including, but not limited to, chronic 
low back and hip pain, hypertension, pes planus, and 
bilateral knee disability.  Although references are made to 
the veteran's active service and his contention that his 
duties as a drill sergeant caused his back/hip disability, 
the records contain no findings regarding the nature and 
etiology of the veteran's tilted pelvis.  The treatment 
records from the Des Moines VAMC and Phoenix VAMC are 
consequently immaterial.

The evidence received since the April 1999 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating that his tilted pelvis (a 
congenital or developmental defect) was subject to any 
superimposed disease or injury.  The veteran's attempt to 
reopen his claim for entitlement to service connection for a 
tilted pelvis on a direct or secondary basis must fail.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a tilted 
pelvis on a direct and secondary basis, and the claim is not 
reopened.




REMAND

In June 2005, the veteran reported receiving recent treatment 
for his low back and foot problems at the Des Moines VAMC and 
Knoxville VAMC.  Similarly, in a statement dated in September 
2005, the veteran indicated that Optima Associates had 
treated him for two years for his low back condition.  He 
stated that those records, as opposed to others he mentioned, 
were available for review.  Those records should as well as 
those from the Des Moines VAMC and Knoxville VAMC must be 
obtained.  See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered).

The Board also notes that the veteran's most recent VA 
podiatry examination is now over five years old.  The veteran 
should be afforded another podiatry examination to determine 
the extent and severity of his service-connected pes planus.  
The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the above, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
the following development:

1.  Make arrangements to obtain copies of 
the veteran's complete treatment records 
for his feet and low back from the Des 
Moines VAMC and Knoxville VAMC, dated 
since 2004.  

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
his low back from Optima Associates.  

3.  Schedule the veteran for a VA 
podiatry examination to determine the 
nature and severity of his bilateral pes 
planus.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

The examiner should specifically record 
whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation, use 
accentuated, swelling on use, 
characteristic callosities, extreme 
tenderness of the plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  The examiner should 
specify any functional loss due to pain 
or weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, 
readjudicate the issues on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the June 2004 Supplemental Statement of 
the Case and discussion of all pertinent 
laws and regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


